STOCK PURCHASE AGREEMENT

 

              This STOCK PURCHASE AGREEMENT (the “Agreement”) is dated as of
this the __ day of June 2001 by and between Fossil, Inc., a corporation duly
organized and existing under the laws of the State of Delaware and having its
principal place of business at 2280 N. Greenville Ave., Richardson, Texas 75082
(hereinafter referred to as “Fossil”), FSLA Pty. Limited, an Australian
corporation (ACN 072935614) having its principal place of business at  Unit 4,
13 Rodborough Road, French Forest NSW 2086 (“FSLA” or the “Company”) and Mike
Houtzaager and Colette Houtzaager (such individuals hereinafter referred to as
“Seller” and collectively, “Sellers”).

 

RECITALS

 

                WHEREAS,  Sellers owns 98% of the issued and outstanding
ordinary shares of stock of FSLA; and

 

                WHEREAS, Sellers desire to sell to Fossil, and Fossil desires to
purchase from Sellers, Ordinary Shares (as defined below) of the Company upon
the terms and conditions hereinafter described; and

 

                WHEREAS, Fossil desires to make an equity contribution to the
Company at Closing in exchange for the issuance of the Equity Shares (as defined
below) upon the terms and conditions hereinafter described.

 

                NOW, THEREFORE, Fossil, FSLA and Sellers, in consideration of
mutual premises and covenants contained herein, do hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

 

For the purposes of this Agreement, the following terms shall have the
respective meanings indicated below:

 

                “Closing” shall mean the completion of the sale and purchase
contemplated by this Agreement upon satisfaction of the conditions set forth
herein.

 

                “Closing Date” shall mean the date on which the Closing shall
take place, which shall be on or before July 7, 2001.

 

                “Confidential Information” shall mean any information a Party
may exchange with, or acquire from, the other Party  including but not limited
to the Company’s procedures, product specifications, methods, technology,
suppliers, customers, trade secrets, marketing and business research and plans,
that relate to or affects the Company’s asset, but excluding any information to
the extent that such information becomes publicly known, through no fault of the
Party receiving such information from the other Party.


“Equity Shares” shall mean one hundred seventy-nine (179) Equity Shares, as that
term is used in the Articles of Association of the Company, to be issued to
Fossil at Closing.

 

“Ordinary Shares” shall mean eighty (80) ordinary shares of stock of the Company
to be issued and transferred to Fossil by Sellers hereunder, which shall
represent eighty percent (80%) of the issued and outstanding ordinary shares of
the Company’s stock following Closing.

 

“Party” shall mean Fossil, Sellers and the Company (collectively, the
“Parties”).

 

“Shares” shall mean, collectively, the Ordinary Shares and the Equity Shares.

 

“Shareholder Loan” shall mean the loan by Michael Houtzaager and Colette
Houtzaager to the Company in the principal amount of one hundred seventy-nine
thousand Australian dollars (A$179,000).

 

ARTICLE 2

PURCHASE AND SALE

 

                Section 2.1           Transfer of the Ordinary Shares.   At
Closing, Sellers agree to sell with full title guarantee and Fossil agrees to
buy the Ordinary Shares and each right attaching to the Ordinary Shares at or
after Closing, free and clear of any lien or encumbrance in such amounts as
specified on Schedule 2 hereto.

 

                Section 2.2           Issuance of Equity Shares at Closing.  At
Closing, the Company agrees to issue the Equity Shares to Fossil in accordance
with the provisions of Article 4.4 hereof and in compliance with the Articles of
Association of the Company and applicable law free and clear of any lien or
encumbrance.

 

                Section 2.2           Waiver of Rights.  Sellers waive all
rights of pre-emption and other restrictions on transfer over the Shares
conferred on it pursuant to the Articles of Association of the Company or
otherwise.

 

ARTICLE 3

CONSIDERATION

 

Section 3.1                Purchase Price.  In consideration of the transfer of
the Ordinary Shares, Fossil shall (i) pay Sellers the sum of four hundred
twenty-one thousand Australian dollars (A$421,000) (the “Purchase Price”); and
(ii) carry out the obligations herein specified.   The Purchase Price shall be
allocated to  Sellers as specified on Schedule 2 hereto.

 

Section 3.2                Payment.  The Purchase Price shall be payable at the
Closing by wire transfer in Australian dollars to the bank account as specified
by each Seller within five (5) business days prior to Closing.


 

ARTICLE 4

CLOSING

 

Section 4.1                Conditions of Closing.  The transaction stipulated in
Article 2 is subject to the fulfillment, prior to or at the Closing, of each of
the following conditions unless otherwise waived in writing by the Party for
whose benefit the conditions exist.

 

(a)                                The representations and warranties made by
the Parties in this Agreement or any certificates or documents delivered
pursuant to the provisions hereof or in connection with the transactions
contemplated herein shall be true and correct in all material respects when
made, and shall be true and correct in all material respects on the Closing Date
as though such representations and warranties were made on and as of such date.

 

(b)                                The Parties shall have carried out their
respective obligations as specified in Sections 4.3, 4.4 and 4.5.

 

Section 4.2           Closing Time Date and Place.  The purchase and sale
contemplated herein shall be consummated at a Closing to take place by mail,
facsimile or at the offices of Fossil on July 7, 2001 (Dallas time), or at such
other time and place as the Parties may agree upon in writing.

 

Section 4.3           Sellers’ Obligations at Closing.  At the Closing, the
Sellers shall carry out the following obligations:

 

(a)                At Closing the Sellers shall deliver to Fossil or its
nominee:

 

(i)                duly executed transfers in respect of the Shares to Fossil or
its nominees and the share certificates for the Shares in the amounts specified
herein;

 

(ii)                as evidence of the authority of each person executing a
document on the Company’s behalf:

 

(a)  a copy of the minutes of a duly held meeting of the directors of the
Company (or a duly constituted committee thereof) authorising the execution by
the Company of the document and, where such execution is authorised by a
committee of the board of directors of the Company, a copy of the minutes of a
duly held meeting of the directors constituting such committee or the relevant
extract thereof; or

 

(b)  a copy of the power of attorney conferring the authority in each case
certified to be true by a director or the secretary of the Company;

 

(iii)                the common seal (if any) of the Company and each register
and minute book made up to Closing;


(iv)                resignations in the agreed form from each director and
secretary of the Company expressed to take effect from the end of the meeting
held pursuant hereto;

 

(v)                all consents and approvals of government agencies and/or
third parties necessary to effect the transfer of the Shares; and

 

(vi)                a letter executed by Martin Johnson waiving all rights of
pre-emption and other restrictions on transfer over the Shares conferred on him
pursuant to the Articles of Association of the Company or otherwise under
applicable law in the agreed form attached hereto as Exhibit G.

 

(b)                The Sellers shall ensure that at Closing a meeting of the
board of directors of the Company is held at which the directors:

 

(i)vote in favour of the registration of Fossil or its nominees as members of
the Company in respect of the Ordinary Shares (subject to the production of
properly stamped transfers which shall be at Fossil’s cost);

 

(ii)authorized the issuance of the Equity Shares to Fossil in accordance with
the provisions hereof;

 

(iii)appoint persons nominated by Fossil as directors and secretary of the
Company with effect from the end of the meeting;

 

(iv)with effect from the end of the meeting, authorise the secretary to notify
the specimen signatures of the new officers of the Company in connection with
each existing mandate given by the Company for the operation of its bank
accounts;

 

(v)accept the resignations of each director and secretary pursuant hereto so as
to take effect from the end of the meeting; and

 

(c)                The Sellers shall procure that the Company repays the
Shareholder Loan in full at Closing.

 

(d)                The Seller’s shall procure that the Shareholders of the
Company, at or prior to Closing, establish at a general meeting that there shall
be no shareholding qualification for directors of the Company.

 

Section 4.4           Issuance of Equity Shares at Closing.  At Closing, the
Company shall issue the Equity Shares, which shall be fully subscribed and paid
in by Fossil by means of a capital contribution in cash in the Company in the
amount of A$179,000 immediately prior to Closing.


                Section 4.5           Fossil’s Obligations at Closing.  At the
Closing, Fossil will deliver the Purchase Price to Sellers in the amounts
specified on Schedule 2 and make the capital contribution to the Company in
exchange for the issuance of the Equity Shares.

 

                Section 4.6           Further Actions.  Sellers and the Company,
as appropriate, shall execute the instruments transferring the Shares to Fossil
effective as of the Closing Date and shall take all actions following Closing as
may be necessary to more fully perfect title in the Shares to Fossil.

 

ARTICLE 6

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 6.1                Representations, Warranties and Covenants of Sellers
and FSLA.  Sellers and FSLA represent and warrant to Fossil that, as of the date
of this Agreement and as of the Closing Date:

 

(a)                The information on Schedule 1 is true and correct;

 

(b)                FSLA is a corporation duly organized, validly existing and in
good standing under the laws of Australia and is duly empowered or licensed
under the relevant laws in Australia to conduct the business as stipulated in
its Articles of Association;

 

(c)                FSLA does not have any subsidiaries, and does not own any
minority interests in any other business entitles;

 

(d)                All Subscriber Shares of the Company referred to in the
Articles of Association have been fully redeemed by the Company in compliance
with the provisions of the Articles of Association and applicable law;

 

(e)                The Company’s financial and accounting records (the
“Accounts”), including but not limited to the financial statements of the
Company of fiscal years 1998, 1999 and 2000 attached hereto as Exhibits A, B and
C, respectively, are up-to-date, in its possession or under its control and are
properly completed in all material respects in accordance with the law and
applicable standards, principles and practices generally accepted in Australia;

 

(f)                The Company is operating and has always operated its business
in all material respects in accordance with its Memorandum and Articles of
Association at the relevant time (other than instances of non-compliance with
such documents as have had no effect on the operation of the Company’s
business).  The copy of the Memorandum and Articles of Association of the
Company disclosed to Fossil and attached hereto as Exhibits E and F,
respectively,  are true and correct copies of the originals;

 

(g)                Except for the Shareholder Loan and as otherwise disclosed in
the Accounts, the Company does not have outstanding, and has not agreed to
create or incur loan capital, borrowings or indebtedness in the nature of
borrowings (including, without limitation, any such indebtedness to the
Sellers).

 


(h)                The amount of the Shareholder Loan as of the Closing Date is
one hundred seventy-nine thousand Australian dollars (A$179,000) in principal
with no accrued interest.

 

(i)                Execution delivery and performance by FSLA of this Agreement
will not conflict with or violate (i) any provision ofthe FSLA’s charter, bylaws
or other similar documents; (ii) any law, rule, regulation or order effective
and binding on FSLA; and (iii) result in any lien, claim or encumbrance on any
property owned by FSLA;

 

(j)                The Shares being acquired hereunder by Fossil have been duly
and validly authorized, and, when delivered to and paid for by Fossil pursuant
to this Agreement, will be fully paid and nonassessable.

 

(k)                The certificates of the Shares are in valid and sufficient
form; the holders of outstanding shares of any class of stock of FSLA are not
entitled to preemptive or other rights to subscribe for the Shares; and, except
as set forth in this Agreement, no options, warrants or other rights to
purchase, agreements or other obligations to issue, or rights to convert any
obligations or exchange any securities for, shares of common stock of or
ownership interests in FSLA are outstanding.

 

(l)                To the best of FSLA’s and Sellers’ knowledge, FSLA has no
liabilities or obligations (whether known, absolute, contingent etc.) that were
not fully and appropriately reflected in the Accounts;

 

(m)                FSLA has timely paid all of its taxes including all cost and
expenses associated with the preparation and filing thereof;

 

(n)                There has been no audit by any governmental authority of any
tax return of FSLA;

 

(o)                Since June 30, 2000, there has been no material adverse
change in the business prospects, or financial conditions of FSLA and, to
Seller’s and FSLA’s knowledge, the Balance Sheet dated December 31, 2000
attached hereto as Exhibit D accurately reflects the assets and liabilities of
the Company as of such date;

 

(p)                To the best of Sellers’ and FSLA’s knowledge, FSLA has not
violated any material statutes, rules, ordinances or other applicable laws in
Australia;

 

(q)                There has been no material litigation, pending or threatened
against the Company; and

 

(r)                In making the representations, warranties and covenants of
this Article, Sellers and FSLA have not made any untrue statements of material
fact or omitted to state a material fact necessary in order to make the
representation made, in light of the circumstances under which they were made,
not misleading.


                Section 6.2                Representations Warranties and
Covenants of Fossil. Fossil hereby represents and warrants to Sellers and FSLA
that, as of the date of this Agreement and as of the Closing Date:

 

(a)                Fossil is a corporation duly organized, validly existing and
in good standing under the laws of Delaware, USA;

 

(b)                Execution delivery and performance by Fossil of this
Agreements will not conflict with or violate (i) any provisions of Fossil’s
charter, bylaws or other similar documents; or (ii) any law, rule, regulation or
order binding on Fossil.

 

ARTICLE 7

INDEMNIFICATION

 

                Section 7.1                Indemnification by Fossil. Sellers
and FSLA shall indemnify and hold Fossil, its employees, officers, directors,
affiliates, representatives, agents, and other control persons harmless from,
against and in respect of the following:

 

(a)                Any and all loss, liability or damage suffered or incurred by
Fossil (including interest, penalties and attorney fees) by reason of any untrue
written representation, breach of warranty or non-fulfillment of any covenant or
agreement by Sellers or FSLA contained herein or in any exhibit, schedule,
certification, document or instrument delivered to Fossil by Sellers or FSLA
hereunder;

 

(b)                Any and all loss, liability or damage suffered or incurred by
Fossil (including interest, penalties and attorney fees) by reason of or in
connection with any claim for any finder’s or brokerage free or other commission
resulting from any services alleged to have been rendered to, or at the
insistence of or on behalf of or for Sellers or FSLA with respect to this
Agreement or any of the transactions contemplated hereby;

 

(c)                Any and all liabilities of Sellers and FSLA which relate to
the ownership of the Shares or the operation of the Company prior to the Closing
Date that are not expressly assumed or waived by Fossil under this Agreement,
including but not limited to liabilities arising from or related to any tax due,
or to be due, and penalties and interest related thereto, imposed on FSLA with
respect to any period prior to the Closing Date; and

 

(d)                Any and all actions, suits, proceedings, claims, demands,
assessments, judgments, damages, costs and expenses, including but not limited
to, legal fees and expenses as shall be determined by a court of competent
jurisdiction, incident to any of the foregoing or incurred in investigating or
attempting to avoid the same or to oppose the imposition thereof, or in
enforcing this indemnity.

 

Section 7.2                Indemnification by Fossil.  Fossil shall indemnify
and hold Sellers and FSLA, its employees, officers, directors affiliates,
representative, agents, and other control persons harmless from, against and in
respect of the following:


(a)                Any and all loss, liability or damage suffered or incurred by
Sellers or FSLA (including interest, penalties and attorney fees) by reason of
any untrue written representation, breach of warranty or non-fulfillment of any
covenant or agreement by Fossil contained herein or in any certificate document
or instrument delivered by Fossil to Sellers or FSLA hereunder;

 

(b)                Any and all loss, liability or damage suffered or incurred by
Sellers or FSLA (including interest, penalties and attorney fees) by reason of
or in connection with any claim for any finder’s or brokerage fee or other
commission resulting from any services alleged to have been rendered to, or at
the insistence of, or on behalf of or for Fossil with respect to this Agreement
or any of the transactions contemplated hereby;

 

(c)                Any and all actions, suits, proceedings, claims, demands,
assessments, judgments, damages, costs and expenses, including but not limited
to, legal and expenses as shall be determined by a court of competent
jurisdiction, incident to any of the foregoing or incurred in investigating or
attempting to avoid the same or to oppose the imposition thereof, or in
enforcing this indemnity.

 

                Section 7.3                 Indemnification Procedures.  In
seeking indemnification under Article 7.1 or 7.2, the Parties agree to abide by
the following procedure:

 

(a)                For the purposes of this Article 7.3, the term “Indemnitee”
shall mean the person(s) entitled, or claiming to be entitled, to be indemnified
pursuant in the provisions of Article 7.1 or 7.2 hereof. The term “Indemnitor”
shall mean the person(s) having the obligation to indemnify pursuant to such
provisions.

 

(b)                An Indemnitee shall promptly give the Indemnitor written
notice of any matter which an Indemnitee has determined has given or could give
rise to a right of an indemnification under this Agreement, stating the amount
of the loss, if known, and method of computation thereof, all with reasonable
particularity and containing a reference to the provisions of this Agreement in
respect of which such right of indemnification is being claimed or arises. If an
Indemnitee shall receive notice of any claim by a third party which is or may be
subject to indemnification (a “Third Party Claim”) the Indemnitee shall give the
Indemnitor prompt written notice of such Third Party Claim and shall permit the
Indemnitor, at its option, to participate in the defense of such Third Party
Claim by counsel of its own at its own costs and expense. If, however, the
Indeinnitor acknowledges in writing its obligation to indemnify the Indemnitee
hereunder against all losses that may result from such Third Party Claim
(subject to the limitations set forth herein), then the Indemnitor shall be
entitled, at its option, to assume and control the defense of such Third Party
Claim at its expense and through counsel of its choice. In the event the
Indemnitor exercises its rights to undertake the defense of any such Third Party
Claim, the Indemnitee shall co-operate with the Indemnitor in such defense and
make available to the Indemnitor, at the Indemnitor’s expense, all witnesses,
pertinent records, materials and information in its possession or under its
control relating thereto as is reasonably required by the Indemnitor. Similarly,
in the event the Indemnnitor is directly or indirectly, conducting the defense
against any such Third Party Claim, the Indemnitor shall cooperate with the
Indemnitee in such defense and make available in it all such witnesses, records,
materials and information in its possessionor under its control relating thereto
as is reasonably required by the Indemnitee.  No such Third Party Claim may be
settled by the Indemnitor without the written consent of the Indemnitee, unless
the settlement involves only the payment of money by the Indemnitor. No Third
Party Claim which is being defended in goodfaith by the Indemnitor shall be
settled by the Indemnitee without the written consent of the Indemnitor


                Section 7.4           Survival of Representations Warranties and
Indemnity. All representations and warranties made by the Parties in this
Agreement or in any certificate document or instrument furnished in connection
herewith, and the indemnification obligations contained in this Agreement, shall
survive the Closing and any investigation at any time made by or on behalf of
the Parties hereto and shall expire on the first anniversary of the Closing
Date, except to any matter to which a claim is submitted in writing to the
indemnifying Party prior to such first anniversary.

 

ARTICLE 8

CONFIDENTIALITY

 

                Section 8.1                 Confidentiality.  The Parties agree
to preserve the confidential nature of the Confidential Information which is
disclosed by either Party (the “Disclosing Party”) to the other (the “Receiving
Party”) and to take any and all necessary steps to insure that such Information
is notrevealed to third parties or to any person unauthorized in writing by the
Disclosing Party. The responsibilities set forth herein shall survive the
termination of this Agreement unless the prior written consent of the Disclosing
Party has been obtained or unless any such information has previously been
publicly disclosed.  Should the Receiving Party be ordered by a court of
competent jurisdiction or administrative authority to disclose this Agreement or
confidential information disclosed by the Disclosing Party to the Receiving
Party, it shall give written notice to the Disclosing Party before making any
disclosure notpermitted by this Article, shall use its best efforts to either
resist disclosure or disclose solely subject to an attorneys ­eyes-only
protective order or such other protective order as the Disclosing Party shall
approve. This Article shall survive the termination of this Agreement.

 

ARTICLE 9

TERMINATION

 

                Section 9.1                Termination of Agreement.  This
Agreement may be terminated, and the transactions contemplated hereby may be
abandoned at any time prior to Closing:

 

(a)              by the mutual consent the Parties;

 

(b)              by either Party if any of the conditions to the Closing as set
forth in Article 4.1 is not fulfilled or waived by the Party for whose benefit
the conditions exist on or prior to the Closing Date; or

 

(c)                by either Party if the Closing has not occurred on or prior
to July 7, 2001.


                Section 9.2           Rights of Termination.  The rights of
termination as provided for under Article 9.1 hereof may be exercised at any
time after the occurrence of an event or the discovery of circumstances which
gives rise to a right of termination. However, failure to assert a right of
termination upon the occurrence of an event or the discovery of circumstances
which give rise to a right of termination shall not be, or be deemed, a waiver
of such right.

 

                Section 9.3           No Waiver of Rights.  A termination under
Article 9.1 hereof shall not relieve either Party of any liability for a breach
of this Agreement or for any intentional misrepresentation or intentional
failure to comply with any agreement or covenant hereunder, and any such
termination shall not be deemed to be a waiver of any available remedy for any
such breach, intentional misrepresentation, or intentional failure to comply
with any agreement or covenant, and in the event of any such breach, intentional
misrepresentation or intentional failure to comply with any agreement or
covenant, the prevailing Party shall also be entitled to its reasonable
attorneys’ fees and expenses.

 

ARTICLE 10

MISCELLANEOUS

 

                Section 10.1                Expenses. The Parties shall each pay
their own expenses incident to the negotiation preparation and execution of this
Agreement and the consummation of the transactions contemplated hereunder,
including any and all disbursements to their respective counsel.

 

                Section 10.2                Assignment.  Unless specifically
consented to in writing by the other Party, neither Party may assign or transfer
this Agreement or any of its rights hereunder, and any attempted assignment
thereof shall be void and of no force and effect.  It is expressly understood
and agreed that either Party is under no obligation to consent to any proposed
assignment on the part of the other Party and that each of the Parties, in its
sole discretion, shall have absolute authority to decide whether or not a
consent to assignment shall be given.

 

                Section 10.3         Notice.  Notices to be given to any Party
under this Agreement shall not be effective unless given in writing and hand
delivered or mailed by certified mail, or via overseas courier, or sent by
electronic mail or facsimile to such Party at the following addresses. Any Party
may change its address by giving notice of such change in the manner above
provided.

 

For FSLA:

FSLA Pty. Limited

 

Unit 4, 13 Rodborough Road

 

French Forest NSW 2086

 

Attention;

 Michael Houtzaager

 

Phone: 02 94530288

 

Fax:  02 94530299

 

For Sellers:

Michael & Collette Houtzaager

 

Unit 4, 13 Rodborough Road

 

French Forest NSW 2086

 

Phone: 02 94530288

 

Fax:  02 94530299

 

E-mail:

mikeh@fsla.com

 

 

coletteh@fsla.com

 


 

For Fossil:

Fossil, Inc.

 

2280 North Greenville Ave.

 

Richardson, Texas 75082

 

Attention:

T.R. Tunnell, Executive Vice President

 

 

and Chief Legal Officer

 

Phone:  972-699-2139

 

Fax:  972-498-9639

 

E-mail: trtunnell@fossil.com

 

Notices sent via certified mail or oversees courier shall be deemed to have been
received as of the date indicated by the postal or courier’s receipt as having
been received by the intended recipient.  Notices sent via electronic mail or
facsimile shall be deemed to have been received two (2) business days after the
date on which they were transmitted, provided the Party transmitting any such
notice mails a copy of the notice on the next business day to the Party to be
notified via certified or registered mail or via overseas courier

 

                Section 10.4                Governing Law.  This Agreement shall
be governed by and construed in accordance with the laws of the State of Texas.

 

                Section 10.5                Jurisdiction.  If any dispute,
controversies or differences arise between the Parties hereto in connection with
any provision of this Agreement, or any breach thereof, the Parties shall first
attempt to settle same through friendly consultation carried out in good faith
and with sincerity. In the event the dispute, controversy or difference is not
so settled in the above manner, then such dispute or controversy shall be
finally settled under the Commercial Arbitration Rules of the American
Arbitration Association by three (3) arbitrators appointed as set forth below. 
The arbitration venue shall be Dallas, Texas.  Arbitration shall be conducted by
a panel of three (3) members, one member selected by Fossil, one member selected
by Sellers the third member selected by agreement between the other two members.
The Parties’ obligations under this Article shall survive termination or
expiration of this Agreement.  The provisions herein shall not be construed as
prohibiting any Party to this Agreement from applying to any court of competent
jurisdiction for such injunctive or other provisional relief as may be necessary
to protect that Party from irreparable harm or injury or to preserve the status
quo pending resolution of a dispute or controversy.  As part of the arbitration
award, the prevailing Party shall be entitled to recover its reasonable costs
and expenses (including attorney’s fees) incurred in connection with the
arbitration.

 

                Section 10.6                [Reserved]

 

                Section 10.7         Binding Effect; Entire Agreement.  All the
terms and provisions of this Agreement shall be binding upon and inure to the
benefit of the Parties herein and to their respective successors. This Agreement
contains the entire agreement between the Parties with respect to the subject
matter hereof and shall supersede all previous and contemporaneous negotiations,
commitments and undertakings, whether written or oral. No waiver or amendment to
this Agreement will be effective unless it is in writing and is signed by a duly
authorized representative of the Party sought to be bound thereby.

 


                Section 10.8                Counterparts.  This Agreement may be
executed simultaneously in two or more counterparts each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument

 

                Section 10.9                Publicity.  Except as may otherwise
be required by law, neither Party may make any announcement including any
announcement to employees, customers, or suppliers or otherwise make publicly
available any statement or release concerning this Agreement or the transactions
contemplated hereunder without first obtaining the other Party’s written
approval of any proposed statement or release. If either Party is required by
law to make any statement or other disclosure concerning this Agreement or the
transactions contemplated hereby (the Disclosing Party), the Disclosing Party
shall provide the other Party the opportunity to review and comment upon such
statement or disclosure prior to its filing or release and shell make any
revisions therein that the other Party may reasonable request.


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date of this Agreement.

 

FOSSIL, INC.

 

 

By:      _____________________________

Name: _____________________________

Title:   _____________________________

 

 

MICHAEL HOUTZAAGER, individually

 

 

___________________________________

 

 

COLETTE HOUTZAAGER, individually

 

 

_____________________________________

 

 

 

FSLA PTY. LIMITED

 

 

By:      _____________________________

Name: _____________________________

Title:   _____________________________



SCHEDULE 1

 


SCHEDULE 2

PURCHASE PRICE AND ORDINARY SHARE ALLOCATION

 


EXHIBIT B

 

1999 FINANCIAL STATEMENTS


EXHIBIT C

 

2000 FINANCIAL STATEMENTS


EXHIBIT D

 

BALANCE SHEET DATED DECEMBER 31, 2000


EXHIBIT E

 

MEMORANDUM OF ASSOCIATION


EXHIBIT F

 

ARTICLES OF ASSOCIATION


EXHIBIT G

 

AGREED FORM OF WAIVER LETTER

BY MARTIN JOHNSON

 